Devens, J.
The declarations set out that the defendant spoke of the plaintiffs respectively the words alleged as slanderous. They do not contain an allegation that the plaintiff Jerusha A. Young was intended by the words “Aunt Jerusha,” or “ Jerusha Young,” or was known or called by either or both these names, or that the plaintiff Eliza H. Higgins was known also as “ Eliza Higgins ” or “ Liza Higgins.” The declarations are not, on this account, demurrable. When the words are alleged to be spoken of the plaintiff, no innuendoes are necessary to apply them, and, although the names of both plaintiffs are used in the words set out in each declaration, there can be no doubt as to which applied to one plaintiff, and which to the other.
If a plaintiff sets forth, as slanderous, words not intelligible themselves as charging an actionable offence, without further explanation or reference to facts understood but not mentioned, or parts of conversation not stated, the declaration must contain a concise and clear statement of such things as are necessary to make the words intelligible in the same sense in which they were spoken. Pub. Sts. c. 167, § 94.
It is necessary that words spoken, in order to he actionable, either of their own natural import, or by their connection with other facts or parts of the conversation in which they were-uttered, should impute to a plaintiff the commission of a criminal offence. Such extrinsic circumstances as are necessary to give significance to the words as imputing a charge of crime must be alleged. The natural meaning of words cannot be enlarged by mere averments that the defendant charged thereby an actionable offence. Tebbetts v. Goding, 9 Gray, 254.
The words recited in the declarations do not of themselves import a charge of a crime committed by the plaintiffs, or either of them. The statement that the plaintiff Young had a child is *42not connected with any allegation that she was an unmarried woman, nor is there anything in the declaration in the case in which she is plaintiff to show whether she was or not. It involved, therefore, no imputation upon her chastity. Nor do words which are set forth in both declarations as uttered by the defendant, that Eliza Higgins “ took it [the child] away,” that “ that child belonged to Aunt Jerusha, and Eliza Higgins was her aid,” that “ Eliza Higgins buried it,” nor the words set forth in the declaration of the plaintiff Higgins, “ My boy told me that Liza Higgins had that young one in her cellar two or three days, and he says that Bart Oliver told him so,” import of themselves any charge of crime. The plaintiff Higgins alleges that these words were uttered “ with the intent to cause it to be believed that the plaintiff was a party to the murder and burial of said infant; ” and those set forth in the declaration of Young are alleged by her to have been uttered with the intent to cause it to be believed that she was a participant in the murder and burial of the child. To have buried or aided in the burial of a dead child, or to have kept it two or three days before its burial, which the words charge, is not an imputation of a crime, and they do not of themselves import a charge of murder. It was necessary for the plaintiff to have alleged such facts and circumstances, or such a connection with the conversation in which they were uttered, as would show that the defendant, by the use of words innocent in themselves, made this charge. Goodrich v. Hooper, 97 Mass. 1. Chenery v. Goodrich, 98 Mass. 224. Brettun v. Anthony, 103 Mass. 37. Snell v. Snow, 13 Met. 278. Chace v. Sherman, 119 Mass. 387. Riddell v. Thayer, 127 Mass. 487.
The declarations wholly Ml to show any connection which the words as uttered could have had that might cause them to be understood as involving this charge. It is indeed alleged that the body of an infant was found, under certain circumstances stated, in a bank of earth in Wellñeet; that the facts relative thereto were well known by the inhabitants of the town; and that there was “ the common belief of the town authorities and of said inhabitants that said infant had been brutally murdered by some person or persons, and had been surreptitiously buried in said bank of earth for the purpose of concealing the commission of the crime.” So far as the declarations show, the words were not *43uttered in any conversation in which the crime was imputed or suggested by any one, nor had they any connection with any such imputation. They are not alleged to have been uttered to any person who knew the facts as to the finding of the body of the infant, or who participated in the common belief in Wellfleet that a murder had been committed. They are not even'alleged to have been uttered in the town of Wellfleet, where this alleged belief to some extent existed. Nor is there any allegation that the defendant knew of the existence of any belief among the people of Wellfleet that the child had been murdered, or that he spoke the words in connection with any such charge, or with reference to the existence of such a belief. While each declaration ascribes to the words a meaning that they do not of themselves bear, it alleges only that they were uttered at “ divers times, in presence of divers persons, and in divers places.” The declarations are insufficient, in failing to show, by a proper colloquium, in what manner and how the words imputed the commission of a crime to either of the plaintiffs. Judgments affirmed.